Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the presentation engine state data package" in lines 38-39.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 similarly recites the limitation “the presentation engine state data package” in lines 38-39, which also lacks antecedent basis for this limitation in the claim. Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular the NPL references of “Supporting Spectators in Online Multiplayer Games,” “Everything you need to know about Tick Rate, Lag, Netcode, Interpolation,” “When should I extrapolate and when should I interpolate,” and “Snapshot Interpolation.”
The NPL reference, “Supporting Spectators in Online Multiplayer Games” is a technical paper that analyzes challenges presented in 'spectating', that is distributing a game stream to spectators (see the Abstract and Introduction). On P. 2 in paragraph 3, it is described that in an 
The NPL references of, “Everything you need to know about Tick Rate, Lag, Netcode, Interpolation,” and, “When should I extrapolate and when should I interpolate” discuss using interpolation in state-based streamed games for smoothing the movement of objects between 
	“Snapshot interpolation” is another NPL reference that involves a client-side interpolation of streamed game data for the purpose of smoothing jitter. ‘Snapshot Interpolation’ teaches buffering streamed game update frames at the client so that they could be used for simulating physical states by interpolation – see “Linear Interpolation” starting in the last paragraph of p. 2/5 and continuing on p. 3/5, which include the description that, “What we do is instead of immediately rendering snapshot data received is that we buffer snapshots for a short amount of time in an interpolation buffer. This interpolation buffer holds on to snapshots for a period of time such that you have not only the snapshot you want to render but also, statistically speaking, you are very likely to have the next snapshot as well. Then as the right side moves forward in time we interpolate between the position and orientation for the two slightly delayed snapshots providing the illusion of smooth movement. In effect, we’ve traded a small amount of added latency for smoothness. You may be surprised at just how good it looks with linear interpolation @ 10pps”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715